EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Greg Hsu on 29January2021, wherein amendments were discussed to clear up potential 112b and 101 issues.

The application has been amended as follows: 

Claim 1, line 23 has been amended to replace the phrase "is inflated" with the phrase - - configured to inflate - -.
Claim 1, line 23 has been amended to replace the term "expanded" with the term - - expand - -.
Claim 5, lines 3-4 have been amended to remove the phrase “wearing the wearable blood pressed measuring device”.
Claim 10, line 14 has been amended to replace the phrase "is inflated" with the phrase - - configured to inflate - -.
Claim 10, line 15 has been amended to replace the term "expanded" with the term - - expand - -.
Claim 12, lines 4-5 have been amended to replace the phrase “the convergence channel” with the phrase - - the at least one convergence channel - -.
Claim 12, line 5 has been amended to replace the phrase “the inlet aperture” with the phrase - - the at least one inlet aperture - -.


The following is an examiner’s statement of reasons for allowance: Regarding claim 1, none of the prior art teaches or suggests, either alone or in combination, a first accommodation recess and a second accommodation recess in fluid communication with each other through a gas-collecting hole, wherein an elastic medium covers and seals the second accommodation recess, in combination with the other claimed elements.
Applicant's amendments to the claims, along with the amendments discussed above, have placed the claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791